Per Curiam.
The transcript in this cause was filed in this court July 18, 1893. It was submitted August 19. On December 28, 1893, it was dismissed by the clerk, under rule 19, for the want of a brief by appellant, *49who now asks to have the cause reinstated. No good excuse is shown for the delay, and we must, therefore, decline to set aside the rule.
Filed Jan. 24, 1894.
The year has not expired, and the transcript may be refiled without serious prejudice to appellant.
It is desirable that causes should be prepared and briefed within the time fixed by the rules, so far as this may be practicable.
The motion to reinstate is overruled, with leave to withdraw the transcript and brief.